Citation Nr: 0637637	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bronchial asthma.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from May 1994 until March 
2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


The issue of entitlement to an initial rating in excess of 10 
percent for lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's pulmonary function tests were essentially 
normal, and he does not require steroids or monthly visits to 
a physician for exacerbations of asthma. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  
Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.
Here the veteran is appealing the initial rating assignment 
as to his bronchial asthma.  In this regard, because the 
November 2002 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the November 2002 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the respiratory 
disability at issue (38 C.F.R. § 4.97, DC 6602), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the 30 percent evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  In determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 
Vet.App. 49 (1990).  Moreover, an appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The veteran is claiming entitlement to an increased initial 
evaluation for his service-connected bronchial asthma.  As 
the veteran is receiving a 30 percent evaluation from March 
19, 2002, the day following separation from active service, 
the rating period on appeal is from that day.  38 C.F.R. 
§ 3.400(b)(2) (2006).  

The veteran's bronchial asthma is evaluated as 30 percent 
disabling under Diagnostic Code 6602.  38 C.F.R. § 4.97 
(2006).  Under Diagnostic Code 6602, a 30 percent rating 
requires a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's service-connected asthma.  
The August 2002 VA examination report showed that the 
veteran's FEV-1 was 77 percent predicted and his FEV-1/FVC 
was 71 percent.  The VA examiner noted that there is no sign 
response to dilator and the post study was normal.  It was 
also noted that the flow volume loop showed no upper air 
obstruction.  The examination report stated that the veteran 
used Azmacort, 2 puffs, 3 or 4 times per day; Serevent, 2 
puffs, twice daily; and Albuterol inhaler as occasion 
requires, which was noted as two or three times per week for 
tightness in the chest or cough.  No periods of 
incapacitation were noted and he has only had one severe 
attack.  Chest X-rays taken in July 2002 were normal.  Based 
on the foregoing, the Board notes that these findings and PFT 
results are consistent with no more than a 30 percent rating 
for the veteran's asthma. 

The Board has also reviewed VA treatment records received 
post-remand.  An October 2004 outpatient treatment record 
revealed that the veteran had a mild asthma episode 3 months 
ago.  At that time, the veteran denied a history of severe 
attacks, the need for hospitalization, or intensive care unit 
admissions.  Meanwhile, treatment records dated in September 
2003 and March 2006 indicate that veteran's service-connected 
asthma has been "stable" and "controlled" respectively.  
Based on the foregoing and in viewing the disability in 
relation to its history, the Board finds that an examination 
is not necessary and that no prejudice to the veteran results 
from adjudicating the claim on the basis of the evidence of 
record.  See 38 C.F.R. §§ 4.1 and 3.159(c)(4).

As noted above, the criteria for at least the next higher, 60 
percent, rating under DC 6602 require a FEV-1 of 40- to 55-
percent of predicted, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least 3 per year) courses of systemic (oral or 
parenteral) corticosteroids.  However, no objective evidence 
of record indicates that these criteria have been met.  As 
the criteria for the next higher, 60 percent, rating are not 
met, it logically follows that the criteria for the maximum, 
100 percent rating under DC 6602 are, likewise, not met.

For all the foregoing reasons, the Board finds that an 
initial evaluation in excess of 30 percent is not warranted 
for his service-connected bronchial asthma.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

An initial evaluation in excess of 30 percent for bronchial 
asthma is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board finds that additional development is required in 
order to satisfy VA's duty to assist as set forth under the 
VCAA.  In previously remanding this case, the Board requested 
that treatment reports be associated with the claims folder.  
A review of those records shows that the veteran has steadily 
complained regarding his chronic low back pain.  For example, 
an October 2004 outpatient treatment record indicated that 
the veteran had complained of low back exacerbations for 
several months and that the pain would radiate to both sides 
and to his left thigh.  Some tingling and numbness with some 
relief from a chiropractor was noted.  The veteran rated his 
pain as 8-9 at nights after bowling and daily activities.  A 
March 2006 outpatient treatment record reveals that the 
veteran is still complaining of chronic low back pain.  

The Board also observes that the criteria for evaluating 
disabilities of the spine have been revised on two occasions 
during the course of the veteran's appeal.  The Board points 
out that one amendment was effective September 23, 2002, and 
the other September 26, 2003.  The Board finds that the 
treatment records are not sufficient to rate his disability 
in accordance with the regulation changes.

The Board further notes that the veteran was most recently 
afforded a VA examination for his spine in September 2002.  
The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Since the veteran appears to have made evidentiary assertions 
that his back disability has increased in severity, another 
examination is appropriate.  Under 38 C.F.R. § 3.326(a) 
(2006), a VA examination will be authorized where there is a 
possibility of a valid claim.


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the appellant for a VA 
examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected back disability.  The 
examiner should specifically indicate the 
ranges of motion of the thoracolumbar 
spine.  Any neurologic deficiencies and 
their pathology should be noted.

The orthopedic examiner should also 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate functional impairment due to 
pain attributable to the service-
connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination and all opinions 
should include a detailed rationale.  

2.  Review the claims file to ensure that 
the above requested development has been 
completed.  In particular, ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).  Then, 
readjudicate the issue on appeal, 
considering all evidence and amendments 
to the criteria for rating disabilities 
of the spine effective September 23, 2002 
and September 26, 2003.  

Thereafter, if the benefit sought on 
appeal remains denied, furnish the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford him a reasonable period of time in 
which to respond.  The case should then 
be returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


